Title: To George Washington from Daniel Baldwin, 15 June 1789
From: Baldwin, Daniel
To: Washington, George



New York June 15th 1789

The petition of Daniel Baldwin late a Captain in the line of the Continental Army of the State of New Jersey—most respectfully sheweth—
That your petitioner in the action of Germantown had the misfortune of losing his Leg by a wound from a musket Ball, in the attack of Chew’s House, by which means, he has been depriv’d from making that provision for his family which is necessary for their comfort and assistance; that since the peace, they having considerably increas’d he has with the greatest difficulty been able to support them—And though your petitioner is fully persuaded that numerous applications are dayly made to

your Excellency for Offices under the new Constitution, and notwithstanding he has the fullest confidence that those who have served under your immediate command, are ever held by you in remembrance, yet such are his necessities and so pressing his wants, that Duty, (too powerful for inclination,) compels him to present himself to your Excellency for protection and support, in the character of a reduced, distressed and crippled Officer, (with a Wife and Children unprovided for except by a small pension, which is inadequate to their support) ready and willing to execute such Trust and perform such Duty, as on enquiry, your Excellency may think him capable of discharging—Your petitioner is a native of New Jersey, though now residing in New York; He claims no preference, but what his merit and services may entitle him to—To General Dayton he begs leave to refer your Excellency for both; And to your own benevolence⟨,⟩ care and humanity, he leaves the future fortune of himself and family, while your petitioner with them will ever join in fervent prayers to Heaven for your health and happiness.

Daniel Baldwin

